Citation Nr: 1524585	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from September 1953 to November 1973.  He died in December 2011.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In her September 2013 VA Form 9, the appellant requested a hearing with the Board.  In a November 2013 statement, she withdrew her hearing request.

The issue of entitlement to death pension benefits has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran did not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3.  At the time of death, the Veteran was in receipt of service connection for bilateral hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent disabling.

4.  The Veteran's death was caused by cardiopulmonary arrest.  The underlying causes were hypertension and interstitial lung disease; obesity was listed as a significant contributing condition.

5.  Cardiopulmonary arrest, hypertension, and chronic interstitial lung disease did not manifest during service, and hypertension did not manifest within the one year presumptive period.  Cardiopulmonary arrest, hypertension, and chronic interstitial lung disease are not attributable to service, to include as due to herbicide exposure.

6.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  8 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in January 2012, to the appellant.  This letter satisfied the requirements of Hupp by notifying the appellant of the Veteran's service-connected conditions, as well as the evidence and information to substantiate her claim for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letter also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records, reports of private post-service treatment, and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, a medical opinion was obtained responsive to the claim for service connection of the Veteran's death.  The opinion was conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
As an initial matter, the Board notes that, the Veteran engaged in combat while in service, and was a recipient of the Bronze Star.  In addition, the Board notes that the Veteran had service in Vietnam.  As such, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  However, the appellant does not claim that the Veteran's cardiopulmonary arrest was the result of combat with the enemy; she contends that his death from cardiopulmonary arrest is due to Agent Orange exposure during his service in Vietnam.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

At the time of his death, the Veteran was in receipt of service connection for bilateral hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent disabling.  

The Veteran died in December 2011.  The death certificate indicates that the immediate cause of death was cardiopulmonary arrest.  Underlying causes of death were listed as hypertension and chronic interstitial lung disease; obesity was listed as a significant condition contributing to the Veteran's death.

There is no evidence of cardiopulmonary arrest, due to or as a consequence of hypertension due to or as a consequence of chronic interstitial lung disease, in service.  Service treatment records do not contain any notations regarding the cardiovascular system and the June 1973 separation examination report indicates that all systems were normal; at that time, the Veteran denied experiencing chest pain, heart trouble, or high blood pressure.  Moreover, a May 1973 EKG was normal.  

VA treatment records dated at intervals from 2000 through 2011 show a history of treatment for hypertension, diabetes mellitus, chronic obstructive pulmonary disease (COPD), gastroesophageal reflux disease, and psoriasis.   A June 2011 VA treatment note indicates that the Veteran's elevated glucose levels were thought to be related to the use of prednisone to treat his COPD.  
Private treatment records from Dr. P, dated August 2011 to October 2011 indicate that the Veteran had been diagnosed with diabetes mellitus and hypertension.  A history of cigarette smoking until 2003 and morbid obesity was noted.

Terminal treatment records from Community Hospital of the Monterey Peninsula indicate that the Veteran had multiple medical problems, including interstitial lung disease, hypertension, and diabetes mellitus.  Final diagnoses were acute cardiopulmonary arrest, history of interstitial lung disease and severe chronic obstructive pulmonary disease, history of diabetes mellitus, and history of hypertension.

In August 2013, a VA medical opinion was obtained.  The report states that the Veteran's claims file was fully reviewed.  The VA examiner noted that the Veteran had a history of interstitial fibrosis and severe COPD, and that the Veteran was diagnosed with diabetes mellitus in March 2011.  The VA examiner noted that the Veteran's treatment records reflected that his diabetes mellitus may have been related to his use of prednisone to treat his COPD.  The VA examiner opined that the Veteran's death was due to respiratory failure as a result of advanced interstitial fibrosis and severe COPD.  The VA examiner noted that the Veteran's diabetes mellitus was in good control at his death, and without any complications, and that the Veteran's death was not caused by or the result of his diabetes mellitus.  

Based on the foregoing, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  As noted above, the evidence indicates that cardiopulmonary arrest, hypertension, and interstitial lung disease did not manifest in service or within one year of separation.  In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify cardiopulmonary arrest or hypertension during service or within one year of separation.  38 C.F.R. § 3.303(b).

Post-service treatment records and the Veteran's death certificate do not establish that the cardiopulmonary arrest that caused the Veteran's death is related to the Veteran's presumed in-service herbicide exposure or in any other way to his active duty.  

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  The immediate cause of the Veteran's death listed on the death certificate is cardiopulmonary arrest.  Cardiopulmonary arrest is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis; likewise, the secondary causes of death, hypertension and interstitial lung disease, are not diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  However, the lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

To the extent that the appellant asserts that the Veteran's death from cardiopulmonary arrest, and the underlying causes of hypertension and interstitial lung disease, was related to Agent Orange, by means of the Veteran's diabetes mellitus, the Board finds that this argument is misplaced.  The Board acknowledges that diabetes mellitus is a disease for which veterans that are presumed exposed to Agent Orange are entitled to service connection on a presumptive basis, and that a history of diabetes mellitus was noted on his terminal treatment records.  However, even assuming arguendo that the Veteran's diabetes mellitus was presumptively service-connected in his lifetime, there is no evidence of record to support the appellant's assertion that the Veteran's death is in any way related to his diabetes mellitus.  The appellant is competent to report that the Veteran was diagnosed with diabetes mellitus; the available post-service treatment records confirm this diagnosis.  However, the appellant's statements do not establish a nexus between the Veteran's cause of death and his period of service, including any presumed Agent Orange exposure.  To the contrary, the Board points out that neither the Veteran's military service, nor his diabetes mellitus were listed as underlying causes of his cardiopulmonary arrest, nor was his diabetes mellitus considered a significant condition that contributed to his death.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

The Board notes that the Veteran did not file a claim of service connection for diabetes mellitus during his lifetime, and the appellant is not entitled to accrued benefits; the Veteran did not have any claims pending at the time of his death for such benefits and was not entitled to any benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Here, the Board has a clear medical opinion finding that the Veteran's death from cardiopulmonary arrest, due to or as a consequence of hypertension and interstitial lung disease, is unrelated to the Veteran's service, including his Agent Orange exposure due to service in Vietnam.  The Board again acknowledges that the Veteran's diabetes mellitus is a disease for which service connection may be presumed, but points out that there is no indication that the Veteran's diabetes mellitus is any way causally related to his death from cardiopulmonary arrest, due to or as a consequence of hypertension and interstitial lung disease.  In this regard, the Board points out that the Veteran's death certificate makes no mention of the Veteran's presumed Agent Orange exposure or diabetes mellitus as an underlying or contributory cause of death.  Likewise, the Veteran's terminal records do not reflect any such relationship between the Veteran's service, including presumed Agent Orange exposure and diabetes mellitus, and his death from cardiopulmonary arrest, due to or as a consequence of hypertension and interstitial lung disease.  

Significantly, the August 2013 VA examiner found that the Veteran's diabetes mellitus was in good control and without complication, and that the Veteran's death due to respiratory failure was the result of advanced interstitial fibrosis and severe COPD unrelated to his diabetes mellitus.  Thus, even if the Board conceded that the Veteran would have been entitled to service connection for diabetes mellitus in his lifetime, the Veteran's diabetes mellitus is not causally related to his death from cardiopulmonary arrest, or the underlying causes of hypertension and interstitial lung disease.  The August 2013 VA medical opinion is reasoned and consistent with the actual factual record, and thus this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Given the absence of any evidence of the Veteran's underlying causes of death, namely hypertension and interstitial lung disease, for many years following separation from service, and in the absence of any competent medical evidence that his death from cardiopulmonary arrest is in any way related to an in-service injury or disease, including Agent Orange exposure, the preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


